Name: 2008/319/EC: Council Decision of 14 April 2008 amending Decision 2000/265/EC on the establishment of a financial regulation governing the budgetary aspects of the management by the Deputy Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the communication infrastructure for the Schengen environment, Sisnet
 Type: Decision
 Subject Matter: trade policy;  international law;  civil law;  public finance and budget policy;  information technology and data processing;  budget
 Date Published: 2008-04-19

 19.4.2008 EN Official Journal of the European Union L 109/30 COUNCIL DECISION of 14 April 2008 amending Decision 2000/265/EC on the establishment of a financial regulation governing the budgetary aspects of the management by the Deputy Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the communication infrastructure for the Schengen environment, Sisnet (2008/319/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol integrating the Schengen acquis into the framework of the European Union, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and in particular the first sentence of the second subparagraph of Article 2(1) thereof, Whereas: (1) The Deputy Secretary-General of the Council was authorised by Decision 1999/870/EC (1) and Decision 2007/149/EC (2) to act, in the context of the integration of the Schengen acquis within the European Union, as representative of certain Member States for the purposes of concluding contracts relating to the installation and the functioning of the communication infrastructure for the Schengen environment (SISNET) and to manage such contracts, pending its migration to a communication infrastructure at the charge of the European Community. (2) The financial obligations arising under those contracts are borne by a specific budget (hereinafter the SISNET Budget) financing the communication infrastructure referred to in those Council Decisions. (3) The Swiss Confederation is to participate in the provisions of the Schengen acquis related to the Schengen Information System from a date to be set by the Council in accordance with Article 15(1) of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (3). (4) From that date, the Swiss Confederation should participate in the SISNET Budget, HAS DECIDED AS FOLLOWS: Article 1 Council Decision 2000/265/EC (4) is hereby amended as follows: 1. Article 25(1) shall be replaced by the following: 1. Budget revenue shall consist of financial contributions from the following Member States: Austria, Belgium, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal, Slovakia, Slovenia, Spain, Sweden, United Kingdom, as well as Iceland, Norway and Switzerland.; 2. Article 26 shall be replaced by the following: Article 26 The states referred to in Article 25 shall supply their financial contributions to the Deputy Secretary-General. The scale of contributions to be paid by the Member States referred to in Article 25, on the one hand, and by Iceland, Norway and Switzerland, on the other hand, shall be calculated annually on the basis of the share of each Member State concerned and of Iceland, Norway and Switzerland, in the total gross domestic product (GDP) for the preceding year of all the States referred to in Article 25. The scale of contributions by the Member States concerned shall be calculated annually, taking into account the contributions of Iceland, Norway and Switzerland, on the basis of the ratio of the VAT resources paid by each of those Member States to the total VAT resources of the European Communities, as established in the last amendment of the budget of the Union during the preceding financial year. The additional costs resulting from the extension of the communication infrastructure to the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia shall not be borne by Ireland or the United Kingdom.; 3. the following paragraph shall be added to Article 28: 4. By way of derogation from paragraph 1, and without prejudice to Article 49, Switzerland shall be required to pay its initial contribution by 1 July 2008.. Article 2 This Decision shall take effect from the date of its adoption. It shall be published in the Official Journal of the European Union. Done at Luxembourg, 14 April 2008. For the Council The President I. JARC (1) OJ L 337, 30.12.1999, p. 41. (2) OJ L 66, 6.3.2007, p. 19. (3) OJ L 53, 27.2.2008, p. 52. (4) OJ L 85, 6.4.2000, p. 12. Decision as last amended by Decision 2007/155/EC (OJ L 68, 8.3.2007, p. 5).